Case 2:19-cv-11661-DPH-DRG ECF No. 39 filed 02/20/20   PageID.1724   Page 1 of 6




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

 CATHOLIC CHARITIES
 WEST MICHIGAN,                          No. 2:19-CV-11661-DPH-DRG

       Plaintiff,                        HON. DENISE PAGE HOOD

 v.                                      MAG. DAVID R. GRAND

 MICHIGAN DEPARTMENT                     DEFENDANTS’ MOTION
 OF HEALTH AND HUMAN                     FOR IMMEDIATE
 SERVICES; ROBERT GORDON,                CONSIDERATION OF
 in his official capacity as Director    DEFENDANTS’ MOTION
 of the Michigan Department of           FOR EXPEDITED
 Health and Human Services;              CONSIDERATION OF
 MICHIGAN CHILDREN’S                     PLAINTIFF’S
 SERVICES AGENCY; JENNIFER               PRELIMINARY
 WRAYNO, in her official capacity as     INJUNCTION MOTION AND
 Acting Executive Director of            TO CERTIFY THE
 Michigan Children’s Services            QUESTION OF STATUTORY
 Agency; DANA NESSEL, in her             INTERPRETATION TO THE
 official capacity as Attorney General   MICHIGAN SUPREME
 of Michigan,                            COURT

       Defendants.
                                    /
Case 2:19-cv-11661-DPH-DRG ECF No. 39 filed 02/20/20   PageID.1725   Page 2 of 6




 James R. Wierenga (P48946)               Toni L. Harris (P63111)
 Attorney for Plaintiff                   Elizabeth R. Husa Briggs
 David, Wierenga & Lauka, PC              (P73907)
 99 Monroe Ave., NW                       Attorneys for Defendants
 Ste. 1210                                Michigan Department of
 Grand Rapids, MI 49503                   Attorney General
 (616) 454-3883                           Health, Education & Family
 jim@dwlawpc.com                          Services Division
                                          P.O. Box 30758
 David A. Cortman (GA Bar #188810)        Lansing, MI 48909
 Attorney for Plaintiff                   (517) 335-7603
 Alliance Defending Freedom               HarrisT19@michigan.gov
 1000 Hurricane Shoals Rd. NE
 Ste. D-1100
 Lawrenceville, GA 30043
 (770) 339-0774
 dcortman@ADFlegal.org

 Roger Brooks (NC Bar #16317)
 Jeremiah Galus (AZ Bar #030469)
 Attorneys for Plaintiff
 Alliance Defending Freedom
 15100 N. 90th Street
 Scottsdale, AZ 85260
 (480) 444-0020
 rbrooks@ADFlegal.org
 jgalus@ADFlegal.org



 DEFENDANTS’ MOTION FOR IMMEDIATE CONSIDERATION
       OF DEFENDANT’S MOTION FOR EXPEDITED
     CONSIDERATION OF PLAINTIFF’S PRELIMINARY
 INJUNCTION MOTION AND TO CERTIFY THE QUESTION OF
    STATUTORY INTERPRETATION TO THE MICHIGAN
                 SUPREME COURT
Case 2:19-cv-11661-DPH-DRG ECF No. 39 filed 02/20/20   PageID.1726   Page 3 of 6




      Defendants Michigan Department of Health and Human Services

 (“Department” or “MDHHS”) Director Robert Gordon, MDHHS

 Children’s Services Agency Executive Director Joo Yeun Chang,1 and

 Michigan Attorney General Dana Nessel, through counsel, respectfully

 move this Court for immediate consideration of Defendants’ Motion for

 Expedited Consideration of Plaintiff Catholic Charities West Michigan’s

 Pending Motion for Preliminary Injunction (ECF No. 11) and to Certify

 the Question of Statutory Interpretation to the Michigan Supreme

 Court (ECF No. 38).

      In support of their Motion for Immediate Consideration,

 Defendants state:

      1.    Defendants are subject to potentially competing and

 contrary legal obligations to two different parties who sued or are suing

 the State in different courts. The first is two former plaintiffs in

 Dumont et al. v. Gordon et al., Case No. 17-cv-13080 (E.D. Mich.




 1Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, this
 Notice reflects the substitution of Children’s Services Agency Executive
 Director Joo Yeun Chang for former Acting Children’s Services Agency
 Executive Director Jennifer Wrayno, who was named in her official
 capacity.
Case 2:19-cv-11661-DPH-DRG ECF No. 39 filed 02/20/20   PageID.1727   Page 4 of 6




 Borman, J.), demanding that the Department enforce its

 nondiscrimination policy against Plaintiff Catholic Charities West

 Michigan and threatening to file an enforcement action with United

 States District Court Judge Borman. The second is Plaintiff Catholic

 Charities West Michigan requesting that this Court preliminarily

 enjoin Defendants from enforcing the State’s nondiscrimination policy

 against it.

       2.      Immediate consideration is respectfully requested because

 Defendants an expedited resolution of Catholic Charities’ preliminary

 injunction motion will guide the Department’s conduct and minimize

 the risk of violating one court’s order.

       3.      Immediate consideration of the motion to certify is necessary

 to expedite the process of obtaining an authoritative decision on the

 interpretation of the 2015 Michigan law by Michigan’s highest court is

 necessary to determine the nature of this case going forward, which

 could be outcome determinative.
Case 2:19-cv-11661-DPH-DRG ECF No. 39 filed 02/20/20   PageID.1728   Page 5 of 6




      For the foregoing reason, Defendants respectfully request that

 this Court grant their Motion for Immediate Consideration.

                                       Respectfully submitted,

                                       Dana Nessel
                                       Attorney General

                                      /s/ Toni L. Harris
                                      Toni L. Harris (P63111)
                                      Elizabeth R. Husa Briggs (P73907)
                                      Attorneys for Defendants
                                      Assistant Attorneys General
                                      Health, Education & Family
                                      Services Division
                                      P.O. Box 30758
                                      Lansing, MI 48909
                                      (517) 335-7603
                                      HarrisT19@michigan.gov

 Dated: February 20, 2020
Case 2:19-cv-11661-DPH-DRG ECF No. 39 filed 02/20/20   PageID.1729   Page 6 of 6




                CERTIFICATE OF SERVICE (E-FILE)

      I hereby certify that on February 20, 2020, I electronically filed

 Defendants’ Motion For Immediate Consideration of Defendants’

 Motion for Expedited Consideration of Plaintiff’s Preliminary Injunction

 Motion and to Certify the Question of Statutory Interpretation to the

 Michigan Supreme Court with the Clerk of the Court using the ECF

 System, which will provide electronic copies to counsel of record.



                                         /s/ Toni L. Harris
                                         Toni L. Harris (P63111)
                                         Assistant Attorney General
                                         Attorneys for Defendants
                                         Health, Education & Family
                                         Services Division
                                         P.O. Box 30758
                                         Lansing, MI 48909
                                         (517) 335-7603
                                         HarrisT19@michigan.gov
